Citation Nr: 1301454	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to February 22, 2011.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee, on and after February 22, 2011.

4.  Entitlement to an initial disability rating in excess of 20 percent for a service-connected right knee disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from April to August 1984, and from November 1985 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in part, denied the reopening of the Veteran's claim for service connection for bilateral hearing loss.  

The  issues of entitlement to an increased rating in excess of 30 percent for headaches and whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 20 percent for a service-connected right knee disability is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hearing loss was denied by a November 1989 rating decision which is final.  

2.  The evidence received since the November 1989 final rating decision was not previously considered by agency decision makers; however, it does not address an unestablished fact and fails to raise a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss. 

3.  Prior to February 22, 2011 the Veteran's left knee degenerative joint disease was manifested by no worse than extension limited to 5 degrees, flexion to 120 degrees, x-ray evidence of arthritis, and complaints of pain and discomfort.

4.  On and after February 22, 2011, the Veteran's left knee degenerative joint disease is manifested by: flexion to 110 degrees; normal extension to 0 degrees; pain on range of motion; tenderness; pain at rest; crepitus; and grinding.  

5.  At no period of time covered by this appeal has the service-connected left knee degenerative joint disease been manifested by ankylosis, subluxation, or lateral instability. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral hearing loss is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  Prior to February 22, 2011, the criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5261 (2012).

3.  On and after February 22, 2011, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the left knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5261 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In claims to reopen previously denied claims, VA must provide a claimant with notice of what constitutes new and material evidence to reopen the claim. VA's notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has been provided the requisite notice as indicated above with respect to his claims in a letter dated April 2007, which was prior to the initial RO rating decision denying the benefits sought.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Additionally, a January 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  While this letter is after the initial RO rating decision denying the benefits sought, the claims were subsequently readjudicated in July 2010 and September 2012.  

VA has obtained available service treatment records; VA treatment records; Social Security Records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, testimony, statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Specifically, VA has afforded the Veteran multiple VA examinations with respect to his claim for an increased rating for his left knee disability and his attempt to reopen a claim for service connection hearing loss.  The case was previously before the Board in January 2011, when it was remanded for retrieval of records, examination of the Veteran, and a medical opinion.  The requested development was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II.  Hearing Loss

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §  1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Impaired hearing is considered a disability for VA purposes when: the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A November 1989 RO rating decision denied the Veteran's claim for service connection for a bilateral hearing loss.  He was notified of the decision that same month.  The Veteran did not appeal the RO decision and it is final.  38 U.S.C.A. § 7105(c).   

The evidence of record at the time of the 1989 rating decision included an October 1989 VA audiology Compensation and Pension examination report which revealed that the Veteran did not have a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

In March 2007, the Veteran filed to reopen his claim for service connection for bilateral hearing loss.  The evidence received since the October 1989 RO rating decision consisted of the Veteran's testimony, written statements and assertions; a large volume of Social Security Administration records; and a July 2007 VA audiology examination report.  

The Veteran was accorded another VA audiology examination in July 2007.  The audiology examination that the Veteran did not have a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

At the November 2010 hearing before the Board the Veteran was informed of the evidence needed to reopen the claim for service connection for hearing loss, including the possibility of obtaining private audiology evidence.  The Veteran has not submitted any additional evidence which shows that he has a current hearing loss disability for VA purposes.  Review of the large volumes of VA and Social Security Administration records contained in evidence fails to reveal any evidence of a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The evidence received since the December 1989 RO rating Board decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" and it does not does not raise any reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss.  The evidence of record in 1989 revealed that the Veteran did not have a current hearing loss disability.  The Veteran has failed to submit any new evidence which indicates any current hearing loss disability.  The Veteran's testimony and statements indicate difficulty hearing and that he believes that his hearing loss was caused by noise exposure during service.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  However, he has not indicated any treatment or evaluation that would show a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

New and material evidence to reopen a claim of service connection for a bilateral hearing loss has not been received.  When considering the evidence of record, combined with VA assistance, it does not raise a reasonable possibility of reopening the claim.  Shade, 24 Vet. App. at 117.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III.  Left Knee

The Veteran claims entitlement to an increased rating for his service-connected degenerative joint disease of his left knee.  This disability has been rated at a 10 percent disability rating effective from July 1989.  In March 2007 he filed a claim for an increased rating for the disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

The service-connected left knee disability is evaluated as degenerative joint disease, arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003, is used to rate degenerative arthritis and requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Such is the case at present, as the service-connected left knee degenerative joint disease is rated under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable and flexion that is limited to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  A 30 percent rating contemplates limitation of flexion of the knee to 15 degrees, and is the highest disability rating assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable and extension that is limited to 10 degrees warrants a 10 percent rating.  Extension that is limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, and extension that is limited to 30 degrees warrants a 40 percent rating.  The highest assignable disability rating of 50 percent contemplates limitation of flexion of the knee to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

Prior to February 22, 2011

In February 2006, a VA examination of the Veteran was conducted.  The examiner noted the Veteran's in-service history of left knee surgery.  The Veteran reported complaints of increased left knee pain particularly with squatting, using stairs, and walking long distances.  He reported being prescribed pain medication by a private physician.  He did not require the use of a knee brace, but did have a mild limp on the left.  Physical examination revealed the left knee looked normal with the exception of scars from his prior arthroscopic surgery.  There was no effusion, but there was pain on palpation of left kneecap.  Range of motion testing revealed full, normal, extension to 0 degrees and flexion to 135 degrees; the examiner indicated that this was mild limitation of flexion.  Stability of all ligaments of the knee was good.  There was some indication of increased pain, fatigability, and lack of endurance with repetitive motion.  This reduced his flexion by another 5 degrees.  Again, he was noted to have a mild limp on the left, but he did not require any assistive devices to ambulate.  X-ray examination revealed the presence of degenerative osteoarthritis of the left knee.  

In May 2007, another VA joints examination of the Veteran was conducted.  While the claims file was not available to the examiner, an accurate report of the medical history related to the Veteran's left knee was obtained and the examiner provided physical findings related to the left knee.  At this time the Veteran reported more generalized general joint pain, as opposed to specific left knee pain.   He also reported  left knee joint weakness and instability to the point that he was concerned of it giving out.  On specific questioning, the Veteran indicated that his left knee had never buckled, given out, or locked on him.  Much of his reported pain and difficulty ambulating was the result of generalized joint pain and back pain, rather than specific left knee pain.  Range of motion testing revealed flexion to 120 degrees and extension to "negative 5 degrees."  There was no knee joint effusion, but tenderness was noted.  Testing failed to reveal any laxity or instability of the left knee.  The diagnosis was degenerative joint disease of the left knee.  His complaints of lower extremity pain, numbness, and weakness were indicated to be unrelated to the service-connected left knee degenerative joint disease.  The examiner specifically indicated that the range of motion and specific symptoms related to the left knee had not worsened since the prior VA examination.  

VA outpatient treatment records dated in 2007 and 2008 reveal that the Veteran sought treatment for generalized joint pain which included complaints of bilateral knee pain and numbness of the lower extremities, which was related to his nonservice-connected low back disability.  

A June 2009 VA treatment record reveals that the Veteran had a prominent limp and ambulated with a cane.  However, this record indicates a diagnosis of chronic pain syndrome with low back pain, which radiated into the left leg.  Degenerative joint disease of the left knee was not indicated to the be the cause of the Veteran's severe generalized pain symptoms.  

In August 2009, another VA examination of the Veteran was conducted.  The examiner reviewed the claims file and available medical records.  The Veteran reported complaints of increased left knee pain particularly with squatting, using stairs, and walking long distances.  He reported being prescribed pain medication by a private physician.  He did not require the use of a knee brace.  Physical examination revealed a limp on the left due to the left knee disability and that he used a cane.  The left knee looked normal with the exception of scars from his prior arthroscopic surgery.  There was no effusion, but there was pain on palpation of left patella.  Range of motion testing revealed full, normal, extension to 0 degrees and flexion to 130 degrees; pain on motion was noted.  Stability of all ligaments of the knee was good.  There was some indication of increased pain, fatigability, and lack of endurance with repetitive motion.  This reduced his flexion by another 5 degrees.  The diagnosis was degenerative joint disease of the left knee joint.  

An October 2009 VA treatment record indicates that the Veteran was seen for a primary care visit.  At that time he had full range of motion of all joints, with no edema, deformity, or atrophy.

Social Security Administration and VA treatment records show complaints of lower extremity pain, and diagnoses of degenerative joint disease of left knee.  However, these records reveal treatment and evaluation primarily for other disabilities including diabetes mellitus, degenerative disc disease of the lumbar spine with radiculopathy, and chronic generalized pain syndrome.   

Prior to February 22, 2011 the Veteran's left knee degenerative joint disease was manifested by no worse than extension limited to 5 degrees, flexion to 120 degrees, x-ray evidence of arthritis, and complaints of pain and discomfort.  Accordingly, the assignment of a disability rating in excess of 10 percent for this period of time under the provisions of Diagnostic Codes 5060, 5261 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5060, 5261.

On and After February 22, 2011

In February 2011, the most recent VA examination of the Veteran was conducted.  The examiner reviewed the claims file and medical evidence.  The Veteran reported left knee symptoms of pain, stiffness, deformity, weakness, incoordination, instability, and giving way.  Range of motion testing of the left knee revealed flexion to 110 degrees and normal extension to 0 degrees.  Pain on range of motion was observed.  Physical examination revealed: tenderness, pain at rest, crepitus and grinding.  There was no evidence of instability or ankylosis.    

Social Security Administration and VA treatment records show complaints of lower extremity pain, and diagnoses of degenerative joint disease of left knee.  However, these records reveal treatment and evaluation primarily for other disabilities including diabetes mellitus, degenerative disc disease of the lumbar spine with radiculopathy, and chronic generalized pain syndrome.   

On and after February 22, 2011, the Veteran's left knee degenerative joint disease is manifested by: flexion to 110 degrees; normal extension to 0 degrees; pain on range of motion; tenderness; pain at rest; crepitus; and grinding.  Accordingly, the assignment of a disability rating in excess of presently assigned 20 percent under the provisisons of Diagnostic Codes 5060, 5261 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5060, 5261.

Additional Considerations

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the objective evidence of record does not demonstrate left knee ankylosis or impairment of the fibula, tibia, or femur, an increased evaluation for a left knee disorder is not warranted on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2012).  There is no evidence of meniscus abnormality, locking, or dislocation.  Moreover, there is no other evidence indicating dislocation or removal of the meniscus.  Therefore, ratings in excess of those assigned are not warranted based on dislocation or removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2012).  Additionally, ratings in excess of those assigned are not permitted for genu recurvatum, as there is no evidence of that manifestation.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2012).

The Board has also considered whether a separate evaluation is warranted for left knee recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998). 

Recurrent subluxation or lateral instability of the knee warrants the assignment of disability ratings of 10, 20 or 30 percent based upon whether the impairment is slight, moderate, or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Here, the evidence of record does not reveal any evidence of subluxation or lateral instability of the left knee, so a separate disability rating based on Diagnostic Code 5257 is not warranted.  

The Board has also considered whether there is any additional functional loss not contemplated in the currently assigned ratings.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  The left knee shows additional pain, as well as weakness, crepitation, grinding, tenderness, and pain with repetitive use.  There is evidence that the Veteran has a mild limp and uses a cane to ambulate.  Although repetitive use may have caused additional pain and weakness, there is no evidence that those factors caused additional limitation of motion not contemplated within the ratings in excess of those currently assigned.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, the evidence does not reflect functional loss beyond that contemplated in the currently assigned evaluations.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. ; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's left knee disorder is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate.  The criteria by which the Veteran's left knee disorder is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  The Veteran's left knee degenerative joint disease is evaluated under to 38 C.F.R. § 4.71a, for limitation of motion and arthritis of the knee, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As demonstrated by the evidence of record, prior to February 22, 2011, the Veteran's left knee degenerative joint disease was manifested by no worse than extension limited to 5 degrees and flexion to 120 degrees.  On and after February 22, 2011, the Veteran's service-connected left knee disability is manifested by flexion to 110 degrees and normal extension to 0 degrees.  Pain on range of motion testing of the left knee throughout the entire appeal period was shown, however this pain did not result in additional functional impairment.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's left knee disorder are not inadequate.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the assigned ratings reasonably describe the Veteran's left knee disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the periods pertinent to this appeal.  38 U.S.C.A. 5110; see Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disorder, the evidence shows no distinct periods of time during the periods covered by the appeal, during which the Veteran's left knee disorder has varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2012) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence does not show findings that meet the criteria for ratings in excess of those currently assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim of entitlement  for service connection for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to February 22, 2011, is denied.

A disability rating in excess of 20 percent for degenerative joint disease of the left knee on and after February 22, 2011, is denied.  


REMAND

An August 2012 rating decision granted service connection for a right knee disability and assigned a 20 percent disability rating.  Later that same month, the Veteran filed a statement in which he indicated that he believed his right knee warranted a disability rating in excess of that assigned.  This serves as a timely notice of disagreement with respect to the initial disability rating assigned for the right knee disability.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an initial disability rating in excess of 20 percent for a service-connected right knee disability.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial evaluation in excess of 20 percent for his service-connected right knee disorder.  38 C.F.R. § 19.26 (2012).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the increased rating issue, a timely substantive appeal to the August 2012 rating decision must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


